Citation Nr: 1335445	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  11-29 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983 and from November 1990 to April 1991.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013). The Board finds that additional development is required to satisfy VA's obligations under the VCAA.   

Bilateral Hearing Loss

VA's duty to assist the Veteran in the development of the claim includes providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran underwent a March 2010 VA Audiological Examination.  The VA examiner reviewed the Veteran's medical records and noted the Veteran reported a history of significant noise exposure during service in the army artillery.  The VA examiner found that the Veteran currently presented hearing loss, and noted normal hearing limits between July 1985 and separation in March 1991.  The VA examiner concluded that "the hearing loss reported was not caused by in-service acoustic trauma," without further elaboration.  An examination that provides an etiology opinion without a rationale is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("Not only must the medical opinion clearly consider direct service connection, it must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  An examination report must contain not only clear conclusions with supporting data, but a reasoned medical explanation connecting the two.  Id.  Therefore, the March 2010 VA examination is inadequate because it lacks a clear supporting rationale for the negative nexus opinion.  See id; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

For the foregoing reasons, the Board finds that the March 2010 VA examiner's opinion is inadequate.  In light of the Veteran's inservice noise exposure as a cannon crewman, his current hearing loss, the indication that the Veteran's hearing loss may be associated with his active service, and insufficient evidence in the file, the RO must afford the Veteran a new VA examination and opinion which thoroughly explains whether the Veteran's bilateral hearing loss is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Knee Disorder

SSA Records 

In his April 2009 claim, the Veteran indicated that he is receiving Social Security (SSA) disability benefits.  The Veteran's SSA records have not been associated with the file.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A  when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist specifically includes requesting information from other federal departments).

The Veteran stated that the disabilities which prevent him from working include, in relevant part, his left knee pain.  Accordingly, the Board finds that the Veteran's SSA records may be relevant to his claim for a left knee disorder and must be obtained and associated with the file.

VA Examination

The Veteran has not been afforded a VA examination of his left knee.  Service treatment records from the Veteran's first period of service were determined to be unavailable.  In a March 1991 separation examination, it was noted that the Veteran displayed preexistent chondromalacia patella.  Post-service, the Veteran was diagnosed with mild osteoarthritis in his left knee in February 2011, and left knee arthralgia in September 2010.  The Veteran asserts that his left knee disorder began during his first period of service and has continued since that time.

Based on the above, the Board finds that a VA examination of the Veteran's left knee is warranted to determine whether the Veteran has a left knee disorder which is related to service.  See McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development in paragraph 1 is completed, the RO must then schedule the Veteran for an examination to determine the nature and etiology of his claimed bilateral hearing loss.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such review was accomplished.

The examiner is requested to specifically address the following:  

Whether it is at least as likely as not (a 50 percent probability or greater), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.  The examiner is requested to specifically comment on the Veteran's in-service noise exposure as a cannon crewman. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the development in paragraph 1 is completed, the RO must then schedule the Veteran for an examination to determine the nature and etiology of his claimed left knee disorder.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that such review was accomplished.

The examiner is requested to specifically address the following:  

a. Whether the Veteran reflects a current left knee disorder and, if so, what is the diagnosis;

b. If the Veteran has a left knee disorder, whether it is at least as likely as not (a 50 percent probability or greater), that it is etiologically related to the Veteran's active military service.  The examiner is requested to specifically comment on the Veteran's complaints of left knee pain during his first period of service, from June 1979 to June 1983, and the Veteran's diagnosis of preexistent chondromalacia patella in his March 1991 separation examination; and

c. If any left knee disorder is related to service, the examiner is requested to comment on whether there is clear and unmistakable evidence that this disorder preexisted the Veteran's second period of service, from November 1990 to April 1991, and if so, whether there is clear and unmistakable evidence that the disorder was not aggravated during service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Upon completion of the above, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

